ALLOWABILITY NOTICE
AFCP 2.0 Pilot Program Request
The AFCP 2.0 Pilot Program filed on 02/08/2021 has been fully considered and it is ok to
enter.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 2FR 1.312. To ensure consideration of such an amendment, it MUSI" be submitted no later than he payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Chen Chen on 02/11/2021. Claims 1, 18, and 21 of the application have been amended as follows:
Claim 1:
Lines 27-28, “such that a first pierceable lid is laid 2Appl. No. 15/503,798 Response to Office Action dated October 6, 2020over one side of the inlet chamber and a second piercable lid is laid over a reverse side of the inlet chamber” is changed to -- such that the first pierceable lid is laid 2Appl. No. 15/503,798 Response to Office Action dated October 6, 2020over one side of the inlet chamber and the second piercable lid is laid over a reverse side of the inlet chamber--
Claim 18:
Lines 29-30, “such that a first pierceable lid is laid 2Appl. No. 15/503,798 Response to Office Action dated October 6, 2020over one side of the inlet chamber and a second piercable lid is laid over a reverse side of the inlet chamber” is changed to -- such that the first pierceable lid is laid 2Appl. No. 15/503,798 Response to Office Action dated October 6, 2020over one side of the inlet chamber and the second piercable lid is laid over a reverse side of the inlet chamber --
Claim 21:
Lines 28-29, “such that a first pierceable lid is laid 2Appl. No. 15/503,798 Response to Office Action dated October 6, 2020over one side of the inlet chamber and a second piercable lid is laid over a reverse side of the inlet chamber” is changed to -- such that the first pierceable lid is laid 2Appl. No. 15/503,798 Response to Office Action dated October 6, 2020over one side of the inlet chamber and the second piercable lid is laid over a reverse side of the inlet chamber --
The amendments to claims 1, 18, and 21 are appeared as (insertions underline):
Claim 1 (currently amended) A pack having a first inner volume in which a coffee ingredient is stored and from which a coffee beverage is extracted when a fluid is introduced inside the pack, the first inner volume being defined by sheets of material joined to one another at their edges, such that the first inner volume presents a generally plane shape, 
the pack comprising a fitment assembly comprising an inlet chamber configured to accommodate an inflow of the fluid that will flow through the coffee ingredient to extract the coffee beverage and at least one outlet duct for delivering the coffee beverage from the first inner volume, the fitment assembly is arranged at a bottom of the pack and is at least partially positioned between two joined edges of the sheets of material, the inlet chamber and the at least one outlet duct being positioned at the a-bottom of the pack, the inlet chamber is configured to be 
the pack further comprising a compartmental channel and a filtering element configured in such a way that the compartmental channel and the filtering element define a dedicated chamber inside the first inner volume of the pack where the coffee ingredient is confined, the filtering element being further configured for preventing particles of the coffee ingredient from entering the at least one outlet duct when the fluid is introduced in the pack and the coffee beverage is extracted, thus preventing the particles from being delivered together with the coffee beverage,
 wherein the compartmental channel delimits a second inner volume defining a primary chamber receiving an incoming flow of the fluid injected into the fitment assembly and conveying the flow of the liquid upward into a secondary chamber, the compartmental channel delimiting a third inner volume defining the secondary chamber, the third inner volume holding the coffee ingredient, and 
wherein the sheets of material are two flexible sheets of material bonded together at least on their lateral sides, the flexible sheets also conforming at least one piercable lid over the inlet chamber, the at least one pierceable lid comprises a first pierceable lid and a second pierceable lid, and the inlet chamber is reversibly configured in the pack such that [[a]] the first pierceable lid is laid 2Appl. No. 15/503,798Response to Office Action dated October 6, 2020 over one side of the inlet chamber and [[a]] the second piercable lid is laid over a reverse side of the inlet chamber.

the pack comprising a fitment assembly comprising an inlet chamber configured to accommodate an inflow of the fluid that will flow through the coffee ingredient to extract the coffee beverage and at least one outlet duct for delivering the coffee beverage from the first inner volume, the fitment assembly is arranged at a bottom of the pack and is at least partially positioned between two joined edges of the sheets of material, the inlet chamber and the at least one outlet duct being positioned at the a-bottom of the pack, the inlet chamber is configured to be accessed from a front side of the fitment assembly and also from a rear side of the fitment assembly, 
the pack further comprising a compartmental channel and a filtering element configured in such a way that the compartmental channel and the filtering element define a dedicated chamber inside the first inner volume of the pack where the coffee ingredient is confined, 
the filtering element being further configured for preventing particles of the coffee ingredient from entering the at least one outlet duct when fluid is introduced in the pack and the coffee beverage is extracted, thus preventing the particles from being delivered together with the coffee beverage, 

wherein the sheets of material are two flexible sheets of material bonded together at least on their lateral sides, the flexible sheets also conforming at least one piercable lid over the inlet 5Appl. No. 15/503,798Response to Office Action dated October 6, 2020 chamber, the at least one pierceable lid comprises a first pierceable lid and a second pierceable lid, and the inlet chamber is reversibly configured in the pack such that [[a]] the first pierceable lid is laid over one side of the inlet chamber and [[a]] the second piercable lid is laid over a reverse side of the inlet chamber, the machine comprising a receiver adapted to accommodate the pack with the inlet chamber and the at least one outlet duct positioned at the bottom of the pack, and the machine further comprising an injector designed for accommodating the fluid inside a fourth inner volume of the inlet chamber.
Claim 21 (currently amended) A system comprising: a pack having a first inner volume in which a coffee ingredient is stored and from which a coffee beverage is extracted when a fluid is introduced inside the pack, the first inner volume being defined by sheets of material joined to one another at their edges, such that the first inner volume presents a generally plane shape, 
the pack comprising a fitment assembly comprising an inlet chamber configured to accommodate an inflow of the fluid that will flow through the coffee ingredient to extract the coffee beverage and at least one outlet duct for delivering the coffee beverage from the first inner volume, the fitment assembly is arranged at a bottom of the pack and is at least partially 
the pack further comprising a compartmental channel and a filtering element configured in 6Appl. No. 15/503,798 Response to Office Action dated October 6, 2020 such a way that the compartmental channel and the filtering element define a dedicated chamber inside the first inner volume of the pack where the coffee ingredient is confined, the filtering element being further configured for preventing particles of the coffee ingredient from entering the at least one outlet duct when fluid is introduced in the pack and the coffee beverage is extracted, thus preventing the particles from being delivered together with the coffee beverage, 
wherein the compartmental channel delimits a second inner volume defining a primary chamber receiving an incoming flow of the fluid injected into the fitment assembly and conveying the flow of the liquid upward into a secondary chamber, the compartmental channel delimiting a third inner volume defining the secondary chamber, the third inner volume holding the coffee ingredient, and 
wherein the sheets of material are two flexible sheets of material bonded together at least on their lateral sides, the flexible sheets also conforming at least one piercable lid over the inlet chamber, the at least one pierceable lid comprises a first pierceable lid and a second pierceable lid, and the inlet chamber is reversibly configured in the pack such that [[a]] the first pierceable lid is laid over one side of the inlet chamber and [[a]] the second piercable lid is laid over a reverse side of the inlet chamber, and a machine for extracting the a-coffee beverage from the pack, the machine comprising a receiver adapted to accommodate the pack with the inlet .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-2, 5-7, and 9-21: 
The applied prior art references of record (Mariller and Tansey) in the previous Final Office Action, do not disclose and reasonably suggest, alone or in any combination, the following limitations of claims 1, 18, and 21 (in combination with the rest of the limitations of 1,18, and 21):
“the fitment assembly is arranged at a bottom of the pack and is at least partially positioned between two joined edges of the sheets of material” and
“the at least one pierceable lid comprises a first pierceable lid and a second pierceable lid, and the inlet chamber is reversibly configured in the pack such that a first pierceable lid is laid 2Appl. No. 15/503,798Response to Office Action dated October 6, 2020 over one side of the inlet chamber and a second piercable lid is laid over a reverse side of the inlet chamber”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761